     Case 1:16-cv-00840-EJD Document 143 Filed 05/24/21 Page 1 of 1




       In the United States Court of Federal Claims
                                      No. 16-840C
                                 (Filed: May 24, 2021)


************************************
                                    *
BITMANAGEMENT SOFTWARE              *
GMBH,                               *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************

                                        ORDER

        On April 20, 2021, Plaintiff filed a Motion for Entry of Judgment and
Memorandum in Support. On May 4, 2021, Defendant filed a Cross-Motion and Motion
for Reconsideration. On May 18, 2021, Plaintiff filed its Response and Reply. After
consideration, the Court hereby STAYS the Motions and ORDERS further briefing on
each party’s damages calculation. The parties shall itemize the damages as well as
provide the Court with supporting justification. Plaintiff’s brief shall be filed on or
before July 2, 2021. Thereafter, briefing deadlines shall follow the Rules of the United
States Court of Federal Claims.

       IT IS SO ORDERED.

                                                           s/ Edward J. Damich
                                                           EDWARD J. DAMICH
                                                           Senior Judge
